         Case 1:20-cv-01237-NBF Document 37 Filed 07/23/21 Page 1 of 1




          In the United States Court of Federal Claims
                                      No. 20-1237C
                                  (Filed: July 23, 2021)

                                          )
 TEJA RAVI,                               )
                                          )
                     Plaintiff,           )
                                          )
 v.                                       )
                                          )
 THE UNITED STATES,                       )
                                          )
                     Defendant.           )
                                          )

ORDER GRANTING UNOPPOSED MOTION FOR ENLARGEMENT OF TIME

        The court is in receipt of plaintiff’s unopposed motion (ECF No. 36) for a 21-day
enlargement of time within which to file his reply in support of his supplemental brief
and response to defendant’s supplemental brief. Defendant requests a corresponding 21-
day enlargement of time to file its reply in support of its supplemental brief. Upon
consideration of the unopposed motion, it is ordered that the motion be GRANTED and
that the briefing schedule be AMENDED as follows:

      August 27, 2021             Plaintiff shall file his reply in support of his
                                  supplemental brief and his response to defendant’s
                                  supplemental brief to its motion to dismiss, or in the
                                  alternative, a motion for summary judgment.

      September 10, 2021          Defendant shall file its reply in support of its
                                  supplemental brief to its motion to dismiss, or in the
                                  alternative, a motion for summary judgment.

      IT IS SO ORDERED.



                                                           s/Nancy B. Firestone
                                                           NANCY B. FIRESTONE
                                                           Senior Judge
